DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2,7,9,14,16 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	As per claim 2,9 and 16,  it is indefinite as to “a distribution value” relates to claim 1.
 	As per claim 7,14 and 20, “the tolerance value” lack a proper antecedent basis and is indefinite a to what it is.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,8-9 and 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Natterer (2019/0347281).
As per claims 1,8 and 15, Natterer discloses in figure 2 a processor-implemented method for measuring similarity of numeric concept values within a corpus (see abstract), the method comprising: retrieving from a corpus numerical values associated with a concept (S1-S3); receiving as input a unit of measure by which the retrieved numerical values are standardized (S1, see paragraph [0094] “harmonizing can comprise converting different physical units to one standard one”, a standard unit is inherently provided); and measuring a similarity of documents in the corpus based on a normalized distance between two numerical values associated with a same concept (S4-S5, see paragraphs [0098]-[0099], as claimed.  The recitation “wherein incorporating numerical similarity increases accuracy of measuring the similarity of documents in the corpus” is a mere recitation of intended result  that does not impart a patentable distinction as they merely state an intention. 
As per claim 2,9 and 16, it is well-known in the art a distribution value comprises a distribution calculation, wherein the distribution calculation is selected from a group consisting of an average, a median, and a standard deviation.  
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natterer (2019/0347281).
  	It is noted that Natterer does specifically discloses allowing a user to select a standard unit to which the numerical values are converted.  However, the feature of allowing a user to select a standard unit for conversion is well-known in the art and  would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention in order for a user to select a desired standard unit for a conversion.  

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4,6-11,13-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
  	Claims 1-4,6-11,13-18 and 20 are clearly directed to solving a mathematical problem for computing a similarity distance between numerical values in a set of values.  The claims clearly recite mathematical concept such as converting the numerical values to a standard unit “the retrieved numerical values are standardized”; measuring a similarity of documents in the corpus based on a normalized distance between two numerical values associated with a same concept” which are calculations according to mathematical relationship of formulas as disclosed in the specification .  Therefore, the claims fall within the “Mathematical Concepts” of abstract idea.  The claims fail to recite additional elements that integrate the abstract idea into a practical application.  Noting 
 	Claims 1-4,6-11,13-18 and 20 also fail to recite additional elements that amount to significantly more than the judicial exception of abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recited in the claims amount to no more than a generic computer that serves to perform generic computer function and is invoked merely as a tool for implementing the abstract idea, and insignificant extra-solution activity.  In addition, the feature “retrieving from a corpus numerical values associated with a concept” is a well-understood, routine, and conventional function as listed in MPEP §  2106.05(d) II, v. “extracting data from a physical document”.  Thus, the additional elements recited in the claims, both individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) as a whole amounts to significantly more than the abstract idea itself.  Therefore, claims 1-4,6-11,13-18 and 20 are not patent eligible as being directed to an abstract idea without significantly more.

Applicant's arguments filed on 12/07/2021 have been fully considered but they are not persuasive. 
 	The examiner respectfully submits that the recitations “retrieving from a corpus numerical values associated with a concept” and “receiving as input a unit of measure” are merely for gathering data for the computations which is insignificant extra-solution activity. The recitation “measuring a similarity of documents in the corpus” in the claims 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHUONG D NGO/Primary Examiner, Art Unit 2182